Citation Nr: 1311579	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  12-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the RO in Louisville, Kentucky that denied entitlement to service connection for a back disability and for a right ankle disability.  

The Veteran filed a notice of disagreement with respect to both determinations, and a statement of the case was issued in May 2012 as to both issues.  In June 2012, the Veteran submitted a VA Form 9 (substantive appeal), stating that he only wanted to appeal the issue of entitlement to service connection for a low back disability.  Accordingly, the Board finds that he has withdrawn his appeal as to the issue of service connection for a right ankle disability.  38 C.F.R. § 20.204.


FINDINGS OF FACT

The preponderance of the competent and credible evidence does not show that the Veteran's current back disability (degenerative disc disease and degenerative joint disease of the lumbar spine), manifested during a period of active duty service.  Nor does the evidence show that this disease was presumptively incurred during a period of active duty or that it is otherwise related to service or any aspect therein.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in September 2011, prior to the initial adjudication of his claim for service connection for a back disability in November 2011, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And the Veteran has not made this argument or showing.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and a report of a VA examination conducted prior to the instant appeal.  The Veteran did not respond to the September 2011 VCAA letter, or submit any medical evidence in support of his claim.

The RO scheduled two VA compensation examinations for the Veteran in order to determine whether any current back disability is related to service.  See 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Veteran has twice failed to report for his scheduled examinations in November 2011 and October 2012, despite his representative's June 2012 statement that he was willing to report for his examination.  Moreover, in the May 2012 statement of the case, the Veteran was advised of the provisions of 38 C.F.R. § 3.655, which provides that if  a veteran fails to report for a VA examination in connection with an original compensation claim without good cause, the case shall be rated on the evidence of record.  He has not shown good cause for his failure to report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claim and that any further attempts to assist him in developing his claim would result in needless delay, and are thus unwarranted.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met and that appellate review of his claim may proceed without prejudicing him.  38 U.S.C.A. § 5103A.

Analysis

The Veteran contends that he incurred a back disability during service.  The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is such a chronic condition under 38 C.F.R. § 3.309(a).  

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required. 38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Turning now to the facts of this particular case.  The medical evidence reflects that the Veteran has a current back disability (degenerative joint disease and degenerative disc disease of the lumbar spine).  So resolution of his appeal turns on whether any current back disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs reflect that in August 1973, the Veteran complained of low back pain.  He reported that he pulled a muscle in the small of his back during physical training two days ago.  The initial diagnostic impression was mild back strain.  A doctor indicated that he had pulled a muscle in his back, which was very tight.  He prescribed whirlpool, medication, and no physical training for a week.  Subsequent service treatment records are negative for complaints, treatment or diagnosis of a back disability.  On separation medical examination in December 1973, the Veteran's spine was listed as normal.

There are no post-service medical records until 2004.

In April 2004, the Veteran filed a claim for non-service-connected VA disability pension benefits.  He reported that he had a back disability, which began in May 1977.  He said he had spinal fusion and progressive disability, including back weakness since then.  He said he last worked in May 1977, and that he was receiving worker's compensation.

At a June 2004 VA examination, the Veteran reported that during service, he was helping to hold a 350-pound object, when he started to fall, pushed the object off, jumped, and twisted or pulled his back.  He said he was off regular duty for three weeks but then was able to return to regular duty without any problems.  He hurt his back more severely in 1977 while working as a press operator for Goodyear Tire.  In 1977 he had a lumbar spinal fusion.  He said that since that time, he had back difficulty and had been unable to work.  After an examination and an X-ray study, the examiner diagnosed lumbar spine degenerative joint disease with status post spinal fusion.  He wrote "It is likely that he had some degree of injury during his time in the military.  However, the majority of his lumbar spine disability relates to his job after the military working for Good Year Tire."  The examiner indicated that the claims file was reviewed.  He did not provide any rationale for his opinion.

The RO granted entitlement to non-service-connected pension benefits in August 2004, based on a back disability.

VA outpatient treatment records dated from 2005 to 2010 reflect treatment for a low back disability, diagnosed as degenerative disc disease of the lumbar spine.  An October 2005 treatment note reflects that the Veteran had a past medical history of degenerative disc disease of the lumbar spine, status post lumbar disc surgery with fusion in May 1977.  An August 2008 neurology consultation reflects that the Veteran reported that he had low back pain and pain and numbness of the left foot and legs since 1977.  He reported back surgery by a private spine surgeon in 1977.  The pertinent diagnoses were low back pain status post back surgery, and symptoms suggestive of lumbar canal stenosis.

In the May 2012 substantive appeal, the Veteran's representative contended that service connection should be established for the back disability based on the "partially favorable" 2004 medical opinion.  She said that additionally, unless there is a specific on-the-job injury that occurred during employment at Goodyear Tire, the fact that the Veteran worked in a manual labor job should not be held against him.

An October 2012 VA examiner's note reflects that the Veteran failed to report for his [second] scheduled VA examination.  She summarized some of the Veteran's medical records, but did not provide a medical opinion regarding the etiology of the current back disability.

As noted above, during the course of this appeal, the RO has repeatedly attempted to obtain a VA medical examination and opinion as to the etiology of the Veteran's current degenerative disc disease of the lumbar spine, and he failed to report for two VA compensation examinations that were scheduled for this purpose.  He has not provided good cause for this failure.  As these examinations were scheduled in connection with the Veteran's original compensation claim, his case will be rated on the evidence of record.  38 C.F.R. § 3.655(b).

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

There are no post-service medical records regarding a back disability until 2004.  The evidence does not reflect, and the Veteran does not contend, that he had continuous back symptoms from service until 2004.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Instead, he has consistently reported that his current back symptoms began in May 1977, three years after separation from service.  Records on file, including the Veteran's own statements made during the course of medical treatment, show that he had a serious back injury while working at Goodyear in 1977 which required back surgery, and also began receiving worker's compensation in 1977.  

The Veteran told the June 2004 VA examiner that he twisted or pulled his back in service, and that he had a more severe work-related back injury in 1977.  STRs confirm that he pulled a muscle in his back in August 1973.  At the June 2004 VA examination, the Veteran reported that after a period of limited duty following his in-service muscular back injury, he returned to regular duty without any problems.  His STRs are negative for subsequent treatment for a back complaint after the August 1973 back strain, and his spine was clinically normal on separation medical examination in December 1973.  The Board finds that a chronic back disability is not shown in service.  

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous symptoms of degenerative disc disease and degenerative joint disease of the lumbar spine since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between this claimed condition and his military service by way of this alternative means.  

There is also no evidence of arthritis within the first post-service year, and thus presumptive service connection is not warranted for arthritis or degenerative joint disease of the lumbar spine under 38 C.F.R. § 3.309(a).

Although the June 2004 VA examiner stated that "It is likely that he had some degree of injury during his time in the military.  However, the majority of his lumbar spine disability relates to his job after the military working for Good Year Tire", this opinion was not supported by a rationale.  Although his opinion could be read to suggest that some portion of the current back disability was related to in-service back injury, the Board finds that the preponderance of the evidence shows that the Veteran was treated for a single muscular back injury in service, and subsequent STRs are negative for a back disability, including the separation examination.  There is no evidence of a chronic back or spine disability until after a work-related back injury in 1977, three years after separation from service, which was serious enough to require spinal fusion.  The Board finds that the June 2004 opinion is of limited probative value because it is contradicted by the Veteran's own reported history and the STRs, and, further, because it did not include discussion of its underlying medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that most of the probative value of a medical opinion is derived from the discussion of its underlying medical rationale, not from mere review of the claims file, although that, too, may be important, such as if there is evidence in the file that, if considered, might have changed the basis or outcome of the opinion.

The Board finds that the preponderance of the medical evidence indicates that the Veteran's current back disability was not incurred in service.  Rather, the weight of the evidence shows that he incurred an intercurrent work-related back disability in 1977, three years after separation from service.  The Board recognizes that the Veteran, through his representative, has asserted that his current back disability was caused by service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Degenerative disc disease and degenerative joint disease, however, are medically complex conditions, not readily amenable to lay diagnosis, because they cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307. 

Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed condition to service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

As there is no evidence in the service treatment records to support direct causation, and no manifestation of arthritis within one year of separation from service to support presumptive causation, the Board finds that the weight of the evidence is against linking his degenerative disc disease and degenerative joint disease of the lumbar spine to his military service. 

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine developed years after service, and that this back disability was not caused by any incident of his service - including his muscular back injury.  There is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


